


PROMISSORY NOTE




$100,000.00

July 1, 2017




For value received, TRXADE GROUP, inc., a Delaware corporation (the “Borrower”)
promises to pay to Sansur Associates, LLC (the “Holder”) $100,000.00 pursuant to
the terms of this note (“Note”). This note shall bear interest at 6%, simple
interest, compounded and payable annually. The principal amount hereunder
relates to the direct payment by Holder of $100,000 for the final payoff of the
Borrower’s promissory note with NPR Investment Group, LLC., dated May 8, 2016,
as amended, which Suren Ajjarapu acted as personal guarantor. This Note is
subject to the following terms and conditions.




1.

Maturity. This Note is payable on July 1, 2020 (the “Maturity Date”).
Notwithstanding the foregoing, the entire unpaid principal and interest sum of
this Note, shall become immediately due and payable upon (a) a Change of Control
(defined below), or (b) the insolvency of the Borrower, the commission of any
act of bankruptcy by the Borrower, the execution by the Borrower of a general
assignment for the benefit of creditors, the filing by or against the Borrower
of a petition in bankruptcy or any petition for relief under the federal
bankruptcy act or the continuation of such petition without dismissal for a
period of 90 days or more, or the appointment of a receiver or trustee to take
possession of the property or assets of the Borrower. “Change of Control” shall
mean (i) any “person” or “group” (within the meaning of Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of more than 50% of the outstanding voting
securities of the Borrower having the right to vote for the election of members
of the Board of Directors, (ii) any reorganization, merger or consolidation of
the Borrower, other than a transaction or series of related transactions in
which the holders of the voting securities of the Borrower outstanding
immediately prior to such transaction or series of related transactions retain,
immediately after such transaction or series of related transactions, at least a
majority of the total voting power represented by the outstanding voting
securities of the Borrower or such other surviving or resulting entity, or
(iii) a sale, lease or other disposition of all or substantially all of the
assets of the Borrower.




2.

Payment; Prepayment. All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Borrower. Prepayment of this Note may be made at any
time without penalty.




3.

Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Notwithstanding the foregoing, the Borrower may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Holder. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Holder. Thereupon, a new note for the same
principal amount will be issued to, and registered in the name of, the
transferee. Principal is payable only to the registered holder of this Note.




4.

Governing Law. This Note and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Florida, without giving
effect to principles of conflicts of law.




5.

Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon receipt, when delivered personally or by
courier, overnight delivery service or confirmed facsimile, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, if such notice is addressed to the party to be notified at such party’s
address or facsimile number as set forth below or as subsequently modified by
written notice.




6.

Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Borrower and the Holder. Any amendment or waiver effected
in accordance with this Section 6 shall be binding upon the Borrower and each
transferee of any Note.




7.

Counterparts. This Note may be executed in any number of counterparts, each of
which will be deemed to be an original and all of which together will constitute
a single agreement.




8.

Action to Collect on Note. If action is instituted to collect on this Note, the
Borrower promises to pay all costs and expenses, including reasonable attorney’s
fees, incurred in connection with such action.




9.

Loss of Note. Upon receipt by the Holder of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Note or any Note exchanged for
it, and indemnity satisfactory to the Holder (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Holder will make and deliver in lieu of such Note a new Note of
like tenor.





--------------------------------------------------------------------------------




10.

Remedies. If this Note is not paid in full on the Maturity Date within 60 days
after notice of applicable default, then Holder may, at Holder's sole option, do
any one of the following: (i) declare the entire unpaid balance of principal and
interest under this Note to be immediately due and payable; (ii) exercise any
and all rights and remedies available to Holder at law, in equity or otherwise,
whether for the specific performance of any covenant, agreement, or other
provision contained herein, or in any document or instrument delivered in
connection with or pursuant to this Note.




IN WITNESS WHEREOF, the undersigned has executed this Note as of the date above
written.




BORROWER:TRXADE GROUP, INC.




By:/s/ Suren Ajjarapu

Name: Suren Ajjarapu

Title: CEO







HOLDER: SANSUR ASSOCIATES, LLC







By: /s/Suren Ajjarapu

Name: Suren Ajjarapu,

Manager





-2-


